IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-20956
                           Summary Calendar



UNITED STATES OF AMERICA

                  Plaintiff - Appellee

     v.

CIRO FLORES-RAMIREZ

                  Defendant - Appellant

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-00-CR-376-ALL
                      --------------------
                          July 10, 2001

Before KING, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Ciro Flores-Ramirez appeals the 70-month sentence imposed

following his plea of guilty to a charge of being found in the

United States after deportation, a violation of 8 U.S.C. § 1326.

He argues that the felony conviction that resulted in his

increased sentence under 8 U.S.C. § 1326(b)(2) was an element of

the offense and not a sentencing enhancement, that the “timing”

of this felony conviction was not alleged in his indictment, and

that the indictment is deficient because it does not allege any

general intent.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-20956
                                 -2-

     Flores acknowledges that his first argument is foreclosed by

the Supreme Court’s decision in Almendarez-Torres v. United

States, 523 U.S. 224 (1998), but he seeks to preserve the issue

for Supreme Court review in light of the decision in Apprendi v.

New Jersey, 530 U.S. 466 (2000).    Apprendi did not overrule

Almendarez-Torres.    See Apprendi, 530 U.S. at 489-90; United

States v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000), cert.

denied, 121 S. Ct. 1214 (2001).    This argument is foreclosed.

     Flores’ argument that the indictment must allege that the

prior felony conviction occurred prior to his last deportation is

also without merit.   Flores has not explained why an indictment

that need not allege the defendant’s prior conviction at all

under Almendarez-Torres is deficient for omitting the details of

that prior conviction.

     Finally, Flores contends that the indictment failed to

charge an offense because it did not allege general intent.      This

argument is foreclosed by our decision in United States v.

Berrios-Centeno, 250 F.3d 294 (5th Cir. 2001).

     The judgment of the district court is AFFIRMED.